[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 05-11899                     JUNE 30, 2006
                            Non-Argument Calendar              THOMAS K. KAHN
                          ________________________                 CLERK

                    D.C. Docket No. 04-00177-CR-J-25-HTS

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus


SHELDON DANE CLARK,
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                                  (June 30, 2006)

Before DUBINA, HULL and WILSON, Circuit Judges

PER CURIAM:

      Rodney G. Gregory, retained counsel for Sheldon Dane Clark in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Clark’s conviction and sentence

are AFFIRMED.




                                         2